Citation Nr: 1216594	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, claimed as neck injury.

2.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI).

3.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and December 2008 rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the claims of service connection for head injury and neck injury and denied service connection for left should disability, respectively.

The Board notes that the Veteran's service treatment records were not reviewed in conjunction with the original September 1967 rating decision.  The Veteran's service treatment records have since been located and associated with the claims file.  The subsequent rating decisions addressed these claims under the regulations for new and material evidence.  See 38 C.F.R. § 3.156(a).  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  As such, the Board will consider the claim de novo without the need for new and material evidence.

The Veteran testified at a video conference hearing before the undersigned in October 2010.  A transcript of the hearing is associated with the claims file.

In December 2010, the Board remanded this case for further development.



FINDINGS OF FACT

1.  The Veteran has had continuity of neck pain since an injury in military service and a current diagnosis of degenerative disc disease of the cervical spine.

2.  The Veteran does not have current residuals of an in-service head or brain injury.

3.  The Veteran has a current left shoulder disability, degenerative joint disease of the acromioclavicular joint, that is related to an injury in military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability, degenerative disc disease, was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A left shoulder disability, degenerative joint disease, was incurred in active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in May 2007 and June 2008 that notified him of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Ultimately, as explained above, these claims were determined to fall outside of the purview of new and material evidence.  Thus, the information regarding the requirements for reopening are unnecessary; however, the additional information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date satisfies VA's duty to notify.  Additionally, the Veteran received a February 2009 letter with regards to the TBI claim, which likewise satisfied the notification requirements.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In compliance with the Board's December 2010 remand, VA obtained the Veteran's Social Security Administration (SSA) records, and provided him with a medical examination in April 2011.  This examination contained all information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  VA has thereby complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At his hearing the undersigned identified the issues, sought information as to the onset of the Veteran's symptoms and the treatment he received in order to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for examinations, based in part on testimony elicited at the hearing.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Service Connection Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested within a year following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Cervical Spine Disability

The Veteran had a well-documented head injury during service.  According to his service records, he was struck in head by large stone in February 1965, resulting in headaches, light-headedness, and an unsteady gait.  Additional records show neck complaints in April 1965 and September 1965.  Thus, the in-service injury requirement has been met.

Direct service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this regard, the Veteran has been diagnosed as having degenerative disc disease of the cervical spine.  Thus the current disability requirement has been satisfied.

The third and final requirement for direct service connection is a nexus between the in-service head injury and the current diagnosis of cervical stenosis.  See Davidson, 581 F.3d 1313.  No such medical opinion has been provided in the record.  

The April 2011 examiner related the Veteran's degenerative changes of the cervical spine to aging and use; but this opinion was based on the absence of documented cervical spine disability.  The courts have repeatedly held; however, that there is no requirement for supporting clinical evidence, before service connection can be established.  Jandreau, Barr, Davidson.  

Service connection can be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case, the record shows continuous complaints of neck pain following service and intermittent complaints in service.  Although a diagnosed physical disability was not found until years later, the Board affords the Veteran the benefit of the doubt.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.

Head Injury Residuals

As noted above, the service treatment records clearly show that the Veteran was injured during service when a large stone struck him on the head.  Therefore, the in-service injury requirement has likewise been met with regard to this issue.

Turning then to the question of current disability, the Board finds that the medical evidence of record does not show any current residuals of head injury during the pendency of the claim.  See e.g., April 2011 VA examinations.  The Veteran has reported subjective symptoms of memory loss.  Despite this, the April 2011 examination found no evidence of residual neurologic effects of his in-service head injury.  

The July 2010 TBI examiner stated that she was unable to interpret the Veteran's cognitive assessment scores due to his overlying significant psychiatric issues (the Veteran is service connected for anxiety disorder and posttraumatic stress disorder, evaluated as 100 percent disabling).  The evidence of record contains no diagnosis of a disability manifested by memory loss.  Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The record does not contain a diagnosis of any residuals of head injury during the relevant time period.  Therefore, service connection is not warranted for this disability.

Left Shoulder Disability

While the service treatment records do not show complaints relating to the Veteran's left shoulder, the Board accepts the Veteran's argument that an injury of this type to his head and neck could likewise encompass injury to his shoulder.  The VA examiner who provided the April 2011, examination also accepted that the Veteran had injured his left shoulder in the 1965 accident.  Therefore, the in-service injury requirement has been met with regard to this issue.

At the current VA examination, it was reported that an X-ray examination showed degenerative joint disease in the left acromioclavicular joint and this was the diagnosis on examination.  Hence, a current disability has been demonstrated.

Again, the examiner provided a negative nexus opinion based on the absence of documentation in the claims folder.  The absence of such documentation; however, cannot by itself serve as the basis for rejecting the Veteran's reports of a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran has been shown to be a reliable and credible historian.  He has reported intermittent left shoulder pain ever since being injured in service.  His reports of a continuity of symptomatology are sufficient to link the current disability to the injury in service.  The criteria for service connection are thus met.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for residuals of a head injury, to include traumatic brain injury (TBI), is denied.

Service connection for a left shoulder disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


